Citation Nr: 1108186	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  10-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative arthritis, lumbar spine, prior to September 7, 2010.

2.  Entitlement to an evaluation in excess of 50 percent for service-connected degenerative arthritis, lumbar spine, since September 7, 2010.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to July 1947, and from April 1951 to September 1952.  He also has unverified service in the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2008 rating decision, the RO granted service connection for degenerative arthritis, lumbar spine, and assigned a 20 percent evaluation, effective August 14, 2007.  The Veteran did not file a disagreement with this decision. Instead, in February 2009, the Veteran filed a request for an increase for his lower back condition.  The RO correctly construed this document as an increased rating claim.  The RO denied this claim in July and August 2009 rating decisions.

In February 2009, the Veteran also filed a claim for service connection for bilateral leg radiculopathy secondary to his service-connected low back disability.  The RO denied this claim in the July 2009 rating decision, but recharacterized it as service connection for left lower extremity neuropathy and right lower extremity neuropathy.

On appeal in July 2010, the Board recharacterized the service connection issue as entitlement to service connection for neurologic manifestations secondary to degenerative arthritis, lumbar spine.  The Board remanded both issues so that a VA spine examination could be scheduled.

In a December 15, 2010 rating decision, the VA increased the evaluation for the Veteran's back disability to 50 percent, effective September 7, 2010, and granted service connection for right lower extremity radiculopathy, awarding a 10 percent evaluation effective February 6, 2009.  The Veteran has not filed a notice of disagreement with respect to the radiculopathy issue and, therefore, this issue is not in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On December 17, 2010, prior to the promulgation of a decision, the Veteran indicated that he wished to withdraw the issue of entitlement to an evaluation in excess of 20 percent for service-connected degenerative arthritis, lumbar spine, prior to September 7, 2010.

2.  On December 17, 2010, prior to the promulgation of a decision, the Veteran testified that he wished to withdraw the issue of entitlement to an evaluation in excess of 50 percent for service-connected degenerative arthritis, lumbar spine, since September 7, 2010.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal with respect to the claim for an evaluation in excess of 20 percent for service-connected degenerative arthritis, lumbar spine, prior to September 7, 2010, the Board does not have jurisdiction to consider the claim and it is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  Because the Veteran has withdrawn his appeal with respect to the claim for an evaluation in excess of 50 percent for service-connected degenerative arthritis, lumbar spine, since September 7, 2010, the Board does not have jurisdiction to consider the claim and it is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On December 15, 2010, the RO increased the evaluation for the Veteran's back disability to 50 percent, effective September 7, 2010.  As a result, the issues on appeal are (1) entitlement to an evaluation in excess of 20 percent for service-connected degenerative arthritis, lumbar spine, prior to September 7, 2010, and (2) entitlement to an evaluation in excess of 50 percent for service-connected degenerative arthritis, lumbar spine, since September 7, 2010.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  In correspondence dated December 16, 2010, the Veteran made the following statement:  "I request to cancel all issues on appeal in lieu of VA decision letter dated 15 DEC 2010."  In correspondence dated February 2011, the Veteran's representative noted the 50 percent evaluation and grant of service connection, and stated that it had "no further comment or presentation at this time."  This correspondence is not inconsistent with the Veteran's stated desire to withdraw all issues on appeal.  Regardless, the Veteran has properly withdrawn his appeal concerning the issues regarding entitlement to increased evaluations for his back disability.  Accordingly, the Board does not have jurisdiction and the increased evaluation claims are dismissed.


ORDER

The appeal with respect to the claim for entitlement to an evaluation in excess of 20 percent for service-connected degenerative arthritis, lumbar spine, prior to September 7, 2010, is dismissed.

The appeal with respect to the claim for entitlement to an evaluation in excess of 50 percent for service-connected degenerative arthritis, lumbar spine, since September 7, 2010, is dismissed.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


